Rule 424 (b) (3) Registration No. 333-109310 PRICING SUPPLEMENT NO. 4ugust 10, 2007 TO PROSPECTUS SUPPLEMENTAL DATED October 21, 2003 AND BASE PROSPECTUS DATED October 17, 2003 Issuer: National Rural Utilities CFC Principal Amount: $100,000.00 Issue Price: 100% of Principal Amount Original Issue Date: 08/15/2007 Maturity Date: 08/15/2008 Interest Rate: 5.35% per annum Record Dates: Each January 1 and July 1 Interest Payment Dates: Each January 15 and July 15 Redeemable Date: None Agent's Commission: None Form of Note: (Book-Entry or Certificated) Certificated Other Terms: None Medium-Term Notes, Series C may be issued by CFC in an aggregate principal amount of up to $22,435,508,000 and, to date, including this offering, an aggregate of $19,226,570,000.00 Series C have been issued.
